NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BILAL AHDOM,                                    No. 16-16831

                Plaintiff-Appellant,            D.C. No. 1:09-cv-01874-AWI-
                                                BAM
 v.

S. LOPEZ, Chief Medical Officer at Kern         MEMORANDUM*
Valley State Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      California state prisoner Bilal Ahdom appeals pro se from the district court’s

order denying his motions for a preliminary injunction and a temporary restraining

order. We have jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion. Religious Tech. Ctr., Church of Scientology Int’l, Inc. v. Scott,

869 F.2d 1306, 1309 (9th Cir. 1989). We affirm.

      The district court did not abuse its discretion in denying Ahdom’s requests

for preliminary injunctive relief because Ahdom failed to demonstrate that he

would likely suffer irreparable harm in the absence of the requested relief. See id.

(“[A]n injunction cannot issue merely because it is possible that there will be an

irreparable injury to the plaintiff; it must be likely that there will be.” (citation

omitted)); Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7

(9th Cir. 2001) (standards for issuing a temporary restraining order and a

preliminary injunction are “substantially identical”).

      We reject as unsupported by the record Ahdom’s various contentions

regarding alleged perjury committed by defendant Dr. Ashby.

      AFFIRMED.




                                            2                                      16-16831